IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-72,089-01


EX PARTE ROBERT KEVIN BOULDS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NUMBER 996316 IN THE 176TH DISTRICT COURT
FROM HARRIS COUNTY



 Per curiam.

O R D E R



 This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc.  art. 11.07, § 3, et seq.  Applicant was convicted
of the felony offense of aggravated sexual assault of a child, and punishment was assessed
at fifty years' confinement.  The First Court of Appeals affirmed Applicant's conviction. 
Boulds v. State, No. 01-05-596-CR (Tex. App.-Houston, delivered October 19, 2006) pet.
ref'd.  
	The Court received this writ application on May 26, 2009. On June 10, 2009, this
Court denied the application without written order.  However, on June 5, 2009, Applicant had
filed a motion  requesting that the application be dismissed.  After reconsideration on its own
motion, the Court finds that the application should have been dismissed pursuant to
Applicant's request.  Accordingly, the Court withdraws its prior order denying this
application and enters an order dismissing this application.
	Applicant's writ application is dismissed.

DO NOT PUBLISH
DELIVERED:   June 24, 2009